UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2016 – February 28, 2017 Item 1: Reports to Shareholders Semiannual Report | February 28, 2017 Vanguard U.S. Growth Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisors’ Report. 5 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard U.S. Growth Fund returned almost 5% for the six months ended February 28, 2017. It trailed the 9.15% return of its benchmark, the Russell 1000 Growth Index, and the 7.44% average return of its large-capitalization growth peers. • The fund’s five advisors manage their portions of the portfolio separately, but all seek to hold the stocks of large, high-quality companies with long-term growth potential. • Value stocks outperformed growth during the half-year, and small-cap stocks topped large- and mid-caps. • Information technology stocks, which made up about 40% of the portfolio, added the most to the fund’s absolute return but lagged those contained in the benchmark. The advisors’ consumer discretionary, industrial, and health care stocks also recorded subpar returns versus their benchmark counterparts. • The fund held stocks in 9 of 11 industry sectors at the period’s end; only consumer staples declined. Total Returns: Six Months Ended February 28, 2017 Total Returns Vanguard U.S. Growth Fund Investor Shares 4.75% Admiral™ Shares 4.81 Russell 1000 Growth Index 9.15 Large-Cap Growth Funds Average 7.44 Large-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.46% 0.32% 1.14% The fund expense ratios shown are from the prospectus dated December 22, 2016, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2017, the annualized expense ratios were 0.41% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Large-Cap Growth Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, More than a decade ago, a Vanguard client asked us to help improve its defined contribution retirement plan. New hires were participating in the plan at lower rates than in previous years, and the client wanted to reverse this trend. Another priority was to help more participants invest their retirement savings in balanced portfolios. The overall goal of this longtime client: Give employees a better chance to achieve financial security in retirement. Today, that plan automatically enrolls employees at a 5% contribution rate, puts them in a low-cost target-date fund that takes on less risk as they near retirement, and offers a comprehensive suite of advice services. On top of that, employees get an employer contribution of 5% and are eligible for a company match. Because of this combination of attractive features and generous employer contributions, nearly all new hires now participate in the plan, 81% of plan participants invest their retirement savings in balanced portfolios, and 87% of participants meet or exceed Vanguard’s recommended total retirement savings target. (Vanguard generally recommends that retirement investors save 12%–15% of pay, including company matches.) 2 Changing the retirement landscape Am I singling out an isolated Vanguard success story? Absolutely not. Stories like these are becoming increasingly common with employer-based retirement plans, particularly among large and midsize companies. Solutions such as automatic enrollment, automatic contribution increases, and default investment in target-date funds are having a positive effect. Insights from the relatively new discipline of behavioral finance have contributed to the advances. Simply put, retirement plans are making natural human inertia work for future retirees, rather than against them, by putting savings on autopilot as much as possible. More than 60% of Vanguard participants are in plans with automatic enrollment, which has led to a big jump in participation. Today, more than four-fifths of eligible employees are saving for retirement, compared with only two-thirds ten years ago. In addition, many plans have adopted automatic-escalation features, which increase plan contributions at regular intervals until a maximum level is reached or an employee opts out. Automatic increases are a crucial tool for boosting retirement savings rates. The growing use of target-date funds is another enormous benefit. More than 70% of all participants in Vanguard plans invest at least part of their retirement savings in Market Barometer Total Returns Periods Ended February 28, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.10% 25.53% 13.94% Russell 2000 Index (Small-caps) 12.61 36.11 12.89 Russell 3000 Index (Broad U.S. market) 10.29 26.29 13.85 FTSE All-World ex US Index (International) 5.40 19.87 4.00 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.19% 1.42% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -2.80 0.25 3.07 Citigroup Three-Month U.S. Treasury Bill Index 0.19 0.32 0.10 CPI Consumer Price Index 1.14% 2.74% 1.36% 3 these age-appropriate, diversified strategies. And nearly 50% of Vanguard participants are invested solely in a single target-date fund. Consider a do-it-yourself autopilot But what if you don’t have access to a world-class, employer-based retirement plan? Unfortunately, not everyone does, which is an important policy issue. However, you can still put the features of these plans to work. For example, you can set up automatic contributions from your paycheck to an IRA. And you can adopt your own automatic escalation by investing any pay raises. You can also take a page from top-quality retirement plans by considering a low-cost, globally diversified target-date fund. The beauty of this approach is that you don’t need to remember to rebalance your portfolio—the fund does it for you. Of course, you can take a more active role in picking your own investments, and this can be a good choice for some. But keep in mind the lessons from successful employer-based plans: Busy workers, faced with a lot of competing priorities, are often best served by putting their retirement savings on autopilot. Winning by default In highlighting some recent successes in retirement savings, I don’t want to minimize the challenges we still face. We’re living in a slow-growth, uncertain world, and investment returns for both stocks and bonds could well be modest in the coming decade. But I believe the innovations we’ve seen in the last ten years in many retirement plans—you might call it the “default revolution”—point the way toward a solution. And that even goes for people whose employers don’t have a world-class retirement plan. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2017 4 Advisors’ Report For the six months ended February 28, 2017, Vanguard U.S. Growth Fund returned nearly 5%. It trailed its benchmark, the Russell 1000 Growth Index, and the average return of its peers. Your fund is managed by five advisors. The use of multiple independent advisors enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table on page 10 presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal half-year and of how the portfolio’s positioning reflects this assessment. These reports were prepared on March 16, 2017. Wellington Management Company llp Portfolio Manager: Andrew J. Shilling, CFA, Senior Managing Director We aim for our portion of the fund to outperform growth benchmarks and, in the longer term, the broader market. We employ proprietary fundamental research and a rigorous valuation discipline to invest in large-capitalization companies with attractive growth characteristics. Our investment approach is based on identifying companies with a clear competitive advantage that will enable them to sustain above-average growth. Weak security selection in the industrial, information technology, and health care sectors weighed on our portion of the fund over the last six months. Choices in consumer discretionary also detracted from relative results. Our selection was stronger in real estate, helping to partially offset weakness elsewhere. An underweighted exposure to consumer staples and an overweighted allocation to information technology (a result of our bottom-up stock selection) further boosted results. The largest detractors from relative performance included athletic apparel-maker Under Armour, medical equipment supplier Edwards Lifesciences, and energy and soft drink company Monster Beverage. Netflix was the leading contributor. Other standouts included consumer electronics company Harman International Industries and technology products and services provider CDW. At the period’s close, we were most overweighted in the information technology, financial, and industrial sectors. We reduced our exposure to consumer discretionary, where we now have an underweighted allocation. We also remained underweighted in health care, consumer staples, and materials. 5 In today’s environment of low global growth and elevated uncertainty, we have maintained the portfolio’s exposure to secular trends and long-cycle growth. We believe these durable growth drivers will yield attractive relative returns during a challenging period for investors. We remain true to our process, seeking to invest in companies with competitive advantages, strong balance sheets, experienced and proven management, and the ability to sustain above-average growth. Jackson Square Partners, LLC Portfolio Managers: Jeffrey S. Van Harte, CFA, Chairman and Chief Investment Officer Christopher J. Bonavico, CFA, Equity Analyst Christopher M. Ericksen, CFA, Equity Analyst Daniel J. Prislin, CFA, Equity Analyst Stock selection hurt the portfolio during the period. TripAdvisor Holdings was the biggest detractor. The company is transitioning to a business model that allows users to book directly online through its site. Although usage trends for InstantBook are improving, user behavior has been more difficult to change than expected. The company plans to increase its marketing spending in order to accelerate revenue growth and attract customers to the new feature. Such a campaign could push revenues higher, but it could also temporarily affect EBITDA. Despite InstantBook’s slow takeoff, we believe the company has the assets in place to build a successful transaction business that will supplement its core travel search business. Our largest relative contributor during the period was Celgene Corporation. Revlimid, its drug for multiple myeloma, has grown nearly 30% year-over-year, with notable international success. We believe the company is poised to benefit from additional indications for some of its drugs (particularly Revlimid), increased use of others, and international growth opportunities. The equity market has delivered positive absolute results over the past several years. However, Jackson Square Partners believes that ever-changing market sentiment has demonstrated that more than just fundamental factors are affecting stock prices. A lack of confidence in the tepid fundamental outlook since the financial crisis suggests that many investors have struggled to accurately predict the pace of global economic recovery. They are also uncertain about assessing external factors that threaten economic fundamentals, such as central bank actions and fiscal policy debates across the globe. President Trump’s surprising victory in November and the corresponding market reaction reflect growing investor optimism, 6 at least in the short term, that upcoming policy shifts could stimulate economic growth. We believe it is too early to determine the direction or magnitude of such moves, but we will closely monitor the launch of Trump’s tenure with a keen eye on potentially significant changes. William Blair Investment Management, LLC Portfolio Managers: James Golan, CFA, Partner David Ricci, CFA, Partner Equity market strength over the six months was fueled by positive U.S. economic data and the surprise election of Donald Trump. The president’s proposed policies of lower taxes, increased fiscal spending, and looser regulations were generally perceived as pro-growth. This gave a boost to cheaper and more economically sensitive areas of the market. At the same time, U.S. economic data, including retail sales, housing starts, unemployment claims, and wages, strengthened. The portfolio was hindered during the period by disappointing stock selection and a challenging environment for our investment style. The market’s preference for cheaper stocks hurt because the portfolio’s quality growth companies typically trade at a valuation premium. At the sector level, our largest detractors were information technology—mainly our decision to not own Apple—and consumer discretionary, in part because of a position in O’Reilly Automotive. Other top individual detractors included health care holding Cerner Corporation and consumer staples companies Monster Beverage Corporation, Kroger, and Estee Lauder. Top contributors included UnitedHealth Group (health care), Union Pacific (industrials), Adobe Systems (information technology), Affiliated Managers Group (financials), and Mastercard (information technology). As always, we believe other investors’ focus on near-term events creates opportunities for investors such as ourselves, who analyze companies over the long term to achieve excess returns. We remain focused on identifying companies with durable growth drivers whose stocks present compelling risk/reward opportunities. Jennison Associates LLC Portfolio Managers: Kathleen A. McCarragher, Managing Director Blair A. Boyer, Managing Director Hurt by the U.S. election’s focus on drug pricing earlier in the period, health care stocks dragged on portfolio returns despite a later rebound as concerns abated somewhat. Bristol-Myers Squibb declined following disappointing clinical data from its immuno-oncology program. Allergan and Shire, which have grown through acquisitions, were affected by 7 regulatory changes that threatened to remove the tax benefits of mergers between U.S. and offshore companies. Technology positions were strong contributors but underperformed the benchmark sector. Apple’s strength reflected the proliferation of the iOS platform across mobile phones, tablets, and personal computers and the financial power and attractive margins of the company’s hardware products. Semiconductor-maker NVIDIA benefited from its focus on high-growth markets, where it is offering high-value-added graphics products. Qualcomm fell because of new and ongoing antitrust litigation. In the wake of the U.S. election, the financial and industrial sectors performed well in anticipation of a less onerous regulatory environment and stimulus to infrastructure investment. We believe Goldman Sachs’s strong capital base and leading positions in investment banking, capital markets, trading, and asset management provide attractive exposure to long-term global economic expansion. Morgan Stanley is a formidable competitor and has a balanced and diversified business model. Boeing’s gain reflected strong financial results and the 787 Dreamliner commercial jet’s cash generation. In consumer discretionary, Netflix rose on robust subscriber growth. As the company develops into a global network, its earnings potential grows significantly. We conduct rigorous research to determine company, industry, and sector fundamentals and prospects over intermediate and longer terms, projecting how markets, industries, and businesses will evolve over time. With this perspective, we build the portfolio through individual stock selection based on company fundamentals. Baillie Gifford Overseas Ltd. Portfolio Managers: Tom Slater, Investment Manager, Partner Gary Robinson, Investment Manager The election victory of Donald Trump dominated the news during the period. As in 2016, markets were primarily driven by politics and sentiment. Given our long-term view and focus on company fundamentals, it was pleasing to see the companies held by the portfolio continue to deliver outstanding operational results. We are heartened by their extensive investment for future growth. Our philosophy and process focus on finding and holding exceptional growth companies, as defined by their culture, growth opportunity, and competitive edge. As a result of our research, we acquired a diverse range of stocks with attractive and durable growth prospects. CoStar Group (commercial real estate data), Ellie Mae (mortgage origination software), NVIDIA (graphic-chip designer), and Vertex Pharmaceuticals (cystic fibrosis drug developer) were all purchased over the 8 period. Funds for these stocks came from the complete sales of Apache, Colgate-Palmolive, Genomic Health, Idexx Laboratories, and O’Reilly Automotive. Despite political uncertainties, we remain very optimistic about the portfolio’s prospects; some of its holdings are literally changing the world through their innovation, expertise, and vision. We look forward to updating you on their progress and finding more exceptional growth companies over the coming year. 9 Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 37 2,536 Employs proprietary fundamental research and a Company LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. Jackson Square Partners, LLC 36 2,511 Uses a bottom-up approach, seeking companies that have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. William Blair Investment 13 882 Uses a fundamental investment approach in pursuit of Management, LLC superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Jennison Associates LLC 6 441 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Baillie Gifford Overseas Ltd. 6 428 Uses a long-term, active, bottom-up investment approach to identify companies that can generate above-average growth in earnings and cash flow. Cash Investments 2 127 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 10 U.S. Growth Fund Fund Profile As of February 28, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.46% 0.32% 30-Day SEC Yield 0.45% 0.60% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Number of Stocks 156 610 3,807 Median Market Cap $53.4B $82.4B $57.6B Price/Earnings Ratio 31.6x 24.7x 24.8x Price/Book Ratio 5.0x 5.9x 3.0x Return on Equity 21.0% 22.5% 16.4% Earnings Growth Rate 12.7% 11.6% 7.6% Dividend Yield 0.9% 1.5% 1.9% Foreign Holdings 1.1% 0.0% 0.0% Turnover Rate (Annualized) 33% — — Short-Term Reserves 1.1% — — Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index FA Index R-Squared 0.92 0.79 Beta 1.01 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alphabet Inc. Internet Software & Services 6.0% Facebook Inc. Internet Software & Services 3.9 Microsoft Corp. Systems Software 3.9 Mastercard Inc. Data Processing & Outsourced Services 3.3 Visa Inc. Data Processing & Outsourced Services 3.1 Amazon.com Inc. Internet & Direct Marketing Retail 2.7 Apple Inc. Technology Hardware, Storage & Peripherals 2.6 PayPal Holdings Inc. Data Processing & Outsourced Services 2.5 Celgene Corp. Biotechnology 2.5 Allergan plc Pharmaceuticals 2.1 Top Ten 32.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 22, 2016, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2017, the annualized expense ratios were 0.41% for Investor Shares and 0.28% for Admiral Shares. 11 U.S. Growth Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Growth FA Fund Index Index Consumer Discretionary 16.6% 20.6% 12.4% Consumer Staples 3.6 9.3 8.4 Energy 0.5 0.5 6.2 Financials 7.0 2.9 15.3 Health Care 15.4 16.2 13.4 Industrials 8.8 10.9 10.8 Information Technology 41.7 32.3 20.7 Materials 0.8 3.5 3.4 Other 1.8 0.0 0.0 Real Estate 3.8 2.8 4.1 Telecommunication Services 0.0 1.0 2.1 Utilities 0.0 0.0 3.2 12 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): August 31, 2006, Through February 28, 2017 Note: For 2017, performance data reflect the six months ended February 28, 2017. Average Annual Total Returns: Periods Ended December 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 -0.75% 14.32% 7.18% Admiral Shares 8/13/2001 -0.59 14.48 7.35 See Financial Highlights for dividend and capital gains information. 13 U.S. Growth Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.0%) 1 Consumer Discretionary (16.3%) * Amazon.com Inc. 223,927 189,227 Home Depot Inc. 829,918 120,263 * Liberty Interactive Corp. QVC Group Class A 4,656,094 87,907 * Netflix Inc. 597,274 84,891 * Liberty Global plc 1,881,595 66,025 * TripAdvisor Inc. 1,513,701 62,773 * O’Reilly Automotive Inc. 226,143 61,445 NIKE Inc. Class B 869,228 49,685 Dollar General Corp. 672,388 49,098 Starbucks Corp. 825,973 46,973 * Priceline Group Inc. 25,840 44,552 ^ Tesla Inc. 130,819 32,703 Ross Stores Inc. 393,741 27,003 * Chipotle Mexican Grill Inc. Class A 57,790 24,199 * Hilton Worldwide Holdings Inc. 418,642 23,946 * Under Armour Inc. 1,185,878 22,010 * AutoZone Inc. 28,136 20,724 Las Vegas Sands Corp. 390,933 20,700 * Liberty Global plc Class A 501,593 17,907 Lennar Corp. Class A 298,631 14,570 adidas AG 59,368 9,959 Marriott International Inc. Class A 109,409 9,518 ^ Wayfair Inc. 239,189 9,044 Industria de Diseno Textil SA ADR 549,830 8,797 Charter Communications Inc. Class A 20,104 6,495 CarMax Inc. 89,514 5,777 Harley-Davidson Inc. 87,428 4,929 Ulta Beauty Inc. 14,945 4,086 Expedia Inc. 28,280 3,367 1,128,573 Consumer Staples (3.5%) * Monster Beverage Corp. 1,269,295 52,599 Walgreens Boots Alliance Inc. 523,500 45,220 Estee Lauder Cos. Inc. Class A 449,633 37,252 Constellation Brands Inc. Class A 229,601 36,463 Kroger Co. 975,100 31,008 PepsiCo Inc. 148,225 16,361 Costco Wholesale Corp. 64,294 11,392 Mondelez International Inc. Class A 132,213 5,807 Brown-Forman Corp. Class B 80,411 3,921 240,023 Energy (0.4%) Schlumberger Ltd. 201,447 16,188 Concho Resources Inc. 39,274 5,202 EOG Resources Inc. 37,884 3,674 25,064 Financials (6.7%) Intercontinental Exchange Inc. 2,464,830 140,816 Charles Schwab Corp. 1,688,205 68,220 MarketAxess Holdings Inc. 304,193 59,388 * Markel Corp. 43,200 42,324 Marsh & McLennan Cos. Inc. 447,559 32,887 MSCI Inc. Class A 269,311 25,474 First Republic Bank 239,467 22,469 Affiliated Managers Group Inc. 121,600 20,420 TD Ameritrade Holding Corp. 349,576 13,669 Goldman Sachs Group Inc. 44,455 11,028 Morgan Stanley 200,680 9,165 14 U.S. Growth Fund Market Value • Shares ($000) American Express Co. 104,261 8,347 M&T Bank Corp. 43,105 7,197 Interactive Brokers Group Inc. 162,552 5,967 467,371 Health Care (15.0%) * Celgene Corp. 1,404,163 173,428 Allergan plc 599,713 146,822 * Biogen Inc. 428,458 123,653 Bristol-Myers Squibb Co. 1,573,259 89,220 * Quintiles IMS Holdings Inc. 1,019,919 78,932 UnitedHealth Group Inc. 446,990 73,923 Dentsply Sirona Inc. 1,084,720 68,901 * Edwards Lifesciences Corp. 425,253 39,991 * Illumina Inc. 216,436 36,231 Medtronic plc 413,911 33,490 Zoetis Inc. 567,600 30,259 * ABIOMED Inc. 220,850 26,054 Danaher Corp. 253,600 21,695 * Cerner Corp. 334,900 18,433 * Regeneron Pharmaceuticals Inc. 49,095 18,337 Alexion Pharmaceuticals Inc. 86,611 11,368 BioMarin Pharmaceutical Inc. 120,546 11,323 Waters Corp. 55,868 8,659 Bioverativ Inc. 166,229 8,657 Shire plc ADR 43,912 7,935 Vertex Pharmaceuticals Inc. 61,810 5,601 Juno Therapeutics Inc. 135,822 3,265 Alnylam Pharmaceuticals Inc. 58,026 2,996 Seattle Genetics Inc. 45,430 2,982 1,042,155 Industrials (8.6%) Nielsen Holdings plc 1,682,770 74,648 * Verisk Analytics Inc. Class A 578,690 47,985 Union Pacific Corp. 383,000 41,341 FedEx Corp. 198,285 38,265 AMETEK Inc. 643,769 34,744 * TransUnion 934,737 34,669 Equifax Inc. 262,396 34,403 Lockheed Martin Corp. 124,507 33,191 Fastenal Co. 648,268 32,433 * IHS Markit Ltd. 775,944 30,883 TransDigm Group Inc. 119,959 30,494 Fortive Corp. 454,266 26,188 Northrop Grumman Corp. 97,801 24,166 Fortune Brands Home & Security Inc. 391,681 22,651 JB Hunt Transport Services Inc. 214,707 21,078 Snap-on Inc. 96,304 16,340 Watsco Inc. 92,794 13,758 Boeing Co. 56,451 10,174 Wabtec Corp. 101,519 8,134 Parker-Hannifin Corp. 38,499 5,961 NOW Inc. 307,754 5,890 CSX Corp. 97,275 4,724 592,120 Information Technology (41.0%) * Facebook Inc. Class A 2,010,099 272,449 Microsoft Corp. 4,203,891 268,965 * Alphabet Inc. Class C 314,253 258,696 Mastercard Inc. Class A 2,069,448 228,591 Visa Inc. Class A 2,421,729 212,967 Apple Inc. 1,319,952 180,820 * PayPal Holdings Inc. 4,155,713 174,540 * Alphabet Inc. Class A 183,496 155,041 * eBay Inc. 4,218,220 142,998 * Electronic Arts Inc. 1,098,366 95,009 Symantec Corp. 2,729,680 77,987 * Adobe Systems Inc. 633,817 75,006 Intuit Inc. 433,143 54,333 QUALCOMM Inc. 918,900 51,900 * salesforce.com Inc. 555,138 45,161 * Alibaba Group Holding Ltd. ADR 408,429 42,027 * ServiceNow Inc. 456,471 39,676 CDW Corp. 655,997 38,638 * Autodesk Inc. 430,631 37,163 ASML Holding NV 297,845 36,245 Alliance Data Systems Corp. 147,795 35,911 Texas Instruments Inc. 462,700 35,452 * Workday Inc. Class A 426,634 35,381 * FleetCor Technologies Inc. 201,112 34,189 Global Payments Inc. 415,835 33,138 * Red Hat Inc. 399,095 33,049 NVIDIA Corp. 290,034 29,433 Accenture plc Class A 166,600 20,409 *,^ Zillow Group Inc. 485,598 16,481 Microchip Technology Inc. 192,370 13,951 GrubHub Inc. 364,128 12,766 Tencent Holdings Ltd. 430,849 11,433 Ellie Mae Inc. 73,867 7,059 Tableau Software Inc. Class A 124,316 6,556 CoStar Group Inc. 29,335 5,960 Palo Alto Networks Inc. 37,956 5,766 Splunk Inc. 78,349 4,837 Mobileye NV 101,912 4,639 Analog Devices Inc. 38,206 3,130 Advanced Micro Devices Inc. 186,577 2,698 2,840,450 15 U.S. Growth Fund Market Value • Shares ($000) Materials (0.7%) Sherwin-Williams Co. 79,172 24,428 PPG Industries Inc. 159,100 16,297 Martin Marietta Materials Inc. 51,536 11,129 51,854 Other (0.0%) *,2 WeWork Class A PP 52,398 2,630 3 Vanguard Growth ETF 3,100 373 3,003 Real Estate (3.8%) Crown Castle International Corp. 1,231,864 115,216 Equinix Inc. 157,271 59,145 American Tower Corporation 362,296 41,588 Public Storage 118,040 26,849 * SBA Communications Corp. Class A 146,800 16,995 259,793 Total Common Stocks (Cost $4,713,308) 6,650,406 Preferred Stocks (1.6%) *,2 Uber Technologies PP 1,408,784 68,709 *,2 WeWork Pfd. D1 PP 260,418 13,071 *,2 WeWork Pfd. D2 PP 204,614 10,270 *,2 Pinterest Prf G PP 1,596,475 10,154 *,2 Cloudera, Inc. Pfd. 300,088 5,681 Total Preferred Stocks (Cost $45,428) 107,885 Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $11,928) 128,123 13,453 Temporary Cash Investments (3.2%) 1 Money Market Fund (2.9%) Vanguard Market Liquidity Fund, 0.864% 2,014,480 201,468 Face Market Amount Value • ($000) ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC 0.530%, 3/1/17 (Dated 2/28/17, Repurchase Value $12,700,000, collateralized by Federal Home Loan Bank 0.000%, 8/25/17, with a value of $12,955,000) 12,700 12,700 U.S. Government and Agency Obligations (0.1%) 6 United States Treasury Bill, 0.534%, 6/8/17 6,000 5,992 6 United States Treasury Bill, 0.593%, 7/13/17 2,500 2,494 8,486 Total Temporary Cash Investments (Cost $222,643) 222,654 Total Investments (101.0%) (Cost $4,993,307) 6,994,398 Amount ($000) Other Assets and Liabilities (-1.0%) Other Assets Investment in Vanguard 485 Receivables for Investment Securities Sold 15,137 Receivables for Accrued Income 7,373 Receivables for Capital Shares Issued 2,867 Other Assets 195 Total Other Assets 26,057 Liabilities Payables for Investment Securities Purchased (35,423) Collateral for Securities on Loan (19,089) Payables to Investment Advisor (2,320) Payables for Capital Shares Redeemed (24,516) Payables to Vanguard (12,798) Other Liabilities (806) Total Liabilities (94,952) Net Assets (100%) 6,925,503 16 U.S. Growth Fund At February 28, 2017, net assets consisted of: Amount ($000) Paid-in Capital 4,771,514 Overdistributed Net Investment Income (4,324) Accumulated Net Realized Gains 153,464 Unrealized Appreciation (Depreciation) Investment Securities 2,001,091 Futures Contracts 3,758 Net Assets 6,925,503 Investor Shares—Net Assets Applicable to 120,903,751 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,782,875 Net Asset Value Per Share— Investor Shares $31.29 Admiral Shares—Net Assets Applicable to 38,816,046 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,142,628 Net Asset Value Per Share— Admiral Shares $80.96 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
